                                                                         Case 4:21-cv-04772-YGR Document 152 Filed 07/30/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                    UNITED STATES DISTRICT COURT
                                                                  5                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7

                                                                  8   FRANK J. SHELTON, ET AL.,                         Case No.: 4:21-cv-04772-YGR
                                                                  9                Plaintiff(s),                        ORDER VACATING MOTION TO DISMISS
                                                                                                                        HEARING
                                                                 10          vs.
                                                                 11   AIR & LIQUID SYSTEMS CORPORATION, ET              Re: Dkt. No.82
                                                                      AL.,
                                                                 12
                                                                                    Defendant(s).
                               Northern District of California
United States District Court




                                                                 13

                                                                 14          The Court has reviewed the papers submitted by the parties regarding Defendant Superior
                                                                 15   Lidgerwood Mundy Corporate’s motion to dismiss (Dkt. No. 82) and has determined that the motion
                                                                 16   is appropriate for decision without oral argument, as permitted by Civil Local Rule 7-1(b) and Federal
                                                                 17   Rule of Civil Procedure 78. See also Lake at Las Vegas Investors Group, Inc. v. Pacific Malibu Dev.

                                                                 18   Corp., 933 F.2d 724, 728-29 (9th Cir. 1991). Accordingly, the hearing set for August 3, 2021 is

                                                                 19   VACATED. The Court will issue a written decision on the papers.

                                                                 20          IT IS SO ORDERED.

                                                                 21   Dated: July 30, 2021
                                                                                                                       _______________________________________
                                                                 22                                                            YVONNE GONZALEZ ROGERS
                                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
